C. Allen, J.
The true construction of the record, as amended, of the district court is, that the sureties were sufficient, but that the bond was not approved or disapproved by-said court, as no motion was made by. either party requesting approval or disapproval. This must mean that there was no formal action by the judge, but that the sureties were deemed by him to be sufficient. Construed thus, there was a sufficient compliance with the requirements of the statutes to give jurisdiction to the Superior .Court. Pub. Sts. c. 155, § 29; c. 154, §§ 39, 52; St. 1882, a. 95.
No other question being presented in the plaintiff’s brief, the entry must be,

Judgment affirmed.